DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “An electric booster for a vehicle comprising: a reaction disc of an electric booster for a vehicle”.  It is not clear if the second recitation of “an electric booster” is intended to be the same booster as the first recitation, or a different booster.
Claim 1 recites “a pedal rod contacting a radially central portion of the reaction disc through the screw bolt and the boosting block”.  It is not clear if “through” is intended to mean “by means of” or if it is meant to specify that the rod extends through the bolt and block.  Claim 11 recites similar.
Claim 1 recites “a disc holder pressing hole connected to the screw bolt”.  The term “hole” usually describes an opening or cavity, an absence of material in an element.  In the current disclosure, the “disc holder pressing hole” appears to be a structural element made of a coupling part 61 and a pressing part.  It is not clear what the term “hole” is intended to convey as it is presently used.  It is also noted that [0012][0016] and claim 7 use the term “disc holder pressing part” instead.  It is not clear if “hole” should instead be “part”.  Claim 11 recites similar.
Claim 7 recites “the disc holder pressing part”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaffe et al (US# 2019/0023249) in view of Lopez (US# 2017/0253225).
Gaffe et al disclose an electric booster including; a reaction disc 31 of an electric booster for a vehicle; a disc holder (3 and flange extending from 3) accommodating the reaction disc; a screw nut  6 rotatable in conjunction with an operation of a motor [0026]; a screw bolt 51/52  configured to be linearly moved toward the reaction disc in conjunction with a rotation of the screw nut; a boosting block 41 disposed between the reaction disc 31 and the screw bolt 51/52, and in contact with a radially outer portion of the reaction disc in response to movement of the screw bolt; a pedal rod 2 contacting a radially central portion of the reaction disc through the screw bolt 51 and the boosting block 41; a disc holder pressing hole 4 connected to the screw bolt 51/52, and facing the disc holder 3; and a first gap part formed between the disc holder and the disc holder pressing hole at a first set width.  Gaffe et al show a gap, but fail to provide any indication that it is configured to limit an amount of elastic deformation in the reaction disc by the boosting block to the first set width or less.  Lopez discloses a similar device and further teach a breakage prevention gap 76 formed between a holder 60/62 and a disc holder presser 70 to limit an amount of elastic deformation in a reaction disc 58 by a boosting block.    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to size the gap of Gaffe et al, to limit deformation of the reaction disc, as taught by Lopez as a further means of preventing damage to the reaction disc, thereby increasing the durability of the booster.

    PNG
    media_image1.png
    539
    983
    media_image1.png
    Greyscale

Regarding claim 2, the disc holder comprises: a disc accommodating part (flanged portion) having a more expanded diameter than that of the reaction disc, the disc accommodating part being formed to extend in a moving direction of the screw bolt and accommodate the reaction disc ; a piston pressing part 3 consecutively formed at one side (left side) of the disc accommodating part, and in contact with a piston; and a connection opening part formed to be opened to the other side (right side) of the disc accommodating part, and forming a passage through which the boosting block and the pedal rod are inserted into the disc accommodating part.
Regarding claim 3, the disc holder further comprises a pressing stabilizing part formed to protrude radially from an end of the disc accommodating part, and facing the disc holder pressing part together with the end of the disc accommodating part.

    PNG
    media_image2.png
    539
    983
    media_image2.png
    Greyscale

Regarding claim 4, the disc holder further comprises an elastic member assembling part formed to be stepped at a bounder portion between the disc accommodating part and the pressing stabilizing part, and into which an elastic member (figure 1) for returning the reaction disc to an initial location is fitted and locked.  


    PNG
    media_image3.png
    539
    983
    media_image3.png
    Greyscale


Regarding claim 7, the disc holder pressing part 4 comprises: a bolt outer diameter coupling part 42 coupled to an outer diameter portion 52 of the screw bolt 51/52; and a holder pressing part (outer flange at 4 or portion of 4 between 42 and 41) formed to extend radially from the bolt outer diameter coupling part, the holder pressing part having a more expanded diameter than that of the reaction disc 31, disposed to face the disc holder, and being in contact with the disc holder when the amount of elastic deformation in the radially outer portion of the reaction disc reaches the first set width.

Allowable Subject Matter
Claims 5-6 and 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK